Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 1 of 19 PageID: 1893
                                                           [Docket No. 42]


                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


   SUNBELT RENTALS, INC.,

                    Plaintiff,
                                             Civil No. 20-17611 (RMB/AMD)
         v.

   MICHAEL LOVE,                             OPINION

                    Defendant.


 APPEARANCES
 MICHAEL S. PEPPERMAN
 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 200 LAKE DRIVE EAST, SUITE 110
 CHERRY HILL, NEW JERSEY 08002

 IVO JONATHAN BECICA
 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 CENTRE SQUARE WEST
 1500 MARKET STREET, SUITE 3400
 PHILADELPHIA, PENNSYLVANIA 19102

 MATTHEW ADAM GREEN
 OBERMAYER REBMANN MAXWELL & HIPPELL LLP
 1120 ROUTE 73, SUITE 420
 MOUNT LAUREL, NEW JERSEY 08054

       On behalf of Plaintiff

 ANDREW JOSEPH BELLI
 KAUFMAN COREN & RESS PC
 2001 MARKET STREET, SUITE 3900
 PHILADELPHIA, PENNSYLVANIA 19103

 KEVIN HARRY MARINO
 MARINO TORTORELLA & BOYLE, PC
 437 SOUTHERN BOULEVARD
 CHATHAM, NEW JERSEY 07928

       On behalf of Defendant
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 2 of 19 PageID: 1894



 RENÉE MARIE BUMB, United States District Judge

       This matter comes before the Court upon Defendant Michael

 Love’s Motion to Stay (the “Motion”). [Docket No. 42.] For the

 reasons expressed herein, the Court will deny Love’s Motion.

 I.    BACKGROUND

       As the parties are familiar with the facts underlying this

 case, the Court will refrain from reiterating them in detail. The

 Court incorporates its January 11, 2021 Findings of Fact and

 Conclusions of Law, with the exceptions outlined herein. [Docket

 No. 36.] The relevant procedural background in this case is as

 follows. Plaintiff Sunbelt Rentals, Inc., filed this suit on

 December 1, 2020, alleging that Love’s new employment violated his

 non-compete clauses (the “Non-Compete Clauses” or “Clauses”) and

 that Love misappropriated Sunbelt’s trade secrets in violation of

 the Defend Trade Secrets Act (“DTSA”) and the New Jersey Trade

 Secrets Act (“NJTSA”). Sunbelt sought a Preliminary Injunction,

 which the Court granted on January 11, 2021, after conducting two

 hearings and considering the parties numerous briefs and filings.

 [See Docket Nos. 36, 37.] The Court’s Order enjoined Love “from

 being employed by [his then-employer] EquipmentShare . . . until

 October 2, 2021, or until further order of the Court, whichever

 comes first.” [Docket No. 37, at 1.]

       On February 5, 2021, Love appealed the Court’s ruling and

 filed the pending Motion to Stay. [Docket Nos. 41, 42.] Sunbelt

                                      2
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 3 of 19 PageID: 1895



 timely filed a response in opposition to Love’s Motion on March 1,

 2021. [Docket No. 48.] Love timely replied on March 8, 2021.

 [Docket No. 51.] The Court held Oral Argument on the Motion on

 April 28, 2021. [Docket Nos. 65, 66.]

 II.    JURISDICTION

        Per Rule 62(d) of the Federal Rules of Civil Procedure,

 “[w]hile an appeal is pending from an interlocutory order or final

 judgment that grants, continues, modifies, refuses, dissolves,

 refuses to dissolve or modify an injunction, the court may suspend,

 modify, restore, or grant an injunction on terms for bond or other

 terms that secure the opposing party’s rights.” Per Rule 8(a)(1)(C)

 of    the   Federal   Rules   of   Appellate   Procedure,   a   “party   must

 ordinarily move first in the district court for . . . an order

 suspending, modifying, restoring, or granting an injunction while

 an appeal is pending.” Those Rules collectively establish that

 this Motion is properly before the Court, as the Motion seeks a

 stay of an injunction while an appeal is pending.

 III. STANDARD OF REVIEW

        “Whether a court will issue a stay is a question of judicial

 discretion that depends on the circumstances of the case before

 the court.” Druding v. Care Alternatives, 1:08-cv-2126-NLH-AMD,

 2019 WL 5957403, at *2 (D.N.J. Nov. 13, 2019) (citing Nken v.

 Holder, 556 U.S. 418, 433-34 (2009)). “The party requesting a stay

 bears the burden of showing that the circumstances justify an

                                        3
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 4 of 19 PageID: 1896



 exercise of that discretion.” Nken, 556 U.S. at 433-34. In deciding

 how to exercise its discretion, the Court “is to be guided by [the

 following] sound legal principles”:

       (1) whether the stay applicant has made a strong showing
       that he is likely to succeed on the merits; (2) whether
       the applicant will be irreparably injured absent a stay;
       (3) whether issuance of the stay will substantially
       injure the other parties interested in the proceeding;
       and (4) where the public interest lies.

 Id. (first quoting Martin v. Franklin Capital Corp., 546 U.S. 132,

 139 (2005); then quoting Hilton v. Braunskill, 481 U.S. 770, 776

 (1987)). The Supreme Court has noted the “substantial overlap

 between these and the factors governing preliminary injunctions.”

 Id. This is “not because the two are one and the same, but because

 similar concerns arise whenever a court order may allow or disallow

 anticipated action before the legality of the action has been

 conclusively determined.”

       The Supreme Court has stated that “[t]he first two factors of

 the traditional standard” outlined above — that is, (1) whether

 the applicant is likely to succeed on the merits and (the “merits”

 factor) (2) whether the applicant will be irreparably harmed absent

 a stay (the “irreparable harm” factor) — “are the most critical.”

 Id. “It is not enough that the chance of success on the merits be

 ‘better than negligible.’” Id. (quoting Sofinet v. INS, 188 F.3d

 703, 707 (7th Cir. 1999)). “By the same token, simply showing some

 ‘possibility of irreparable injury’ fails to satisfy the second


                                      4
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 5 of 19 PageID: 1897



 factor” because it is “too lenient.” Id. (internal quotations

 omitted) (first quoting Abbassi v. INS, 143 F.3d 513, 514 (9th

 Cir. 1998); then quoting Winter v. Natural Resources Defense

 Council, Inc., 555 U.S. 7, 24 (2008)). It follows, then, that “[a]

 stay   pending     appeal   .   .    .    is   an   extraordinary    remedy.”     See

 Conestoga Wood Specialties Corp. v. Sec’y of HHS, No. 13-1144,

 2013 WL 1277419, at *1 (3d Cir. Feb. 8, 2013).

 IV.    ANALYSIS

        The bulk of Love’s argument, both in his briefs and at Oral

 Argument, addresses the likelihood of success factor. [See Docket

 No. 42-1, at 14-32.] His arguments address each of the two separate

 and    distinct    bases    for     the    Court’s     decision     to    grant   the

 Preliminary       Injunction:       the    Non-Compete     Clauses       and   Love’s

 misappropriation of Sunbelt’s trade secrets. [See id.] His briefs

 also address the other three factors listed above. [See id. at 33-

 34.] The Court will address each factor in turn.

        A.   Likelihood of Success

        Love argues that he is likely to succeed on appeal with

 respect to both the Non-Compete Clauses and the misappropriation

 of trade secrets. The Court will discuss the Non-Compete Clauses

 before turning to the trade secrets.

             1.     Non-Compete Clauses

        Love contends that the Court erred in three main ways in its

 analysis of the Non-Compete Clauses: (1) by “finding that the Final

                                            5
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 6 of 19 PageID: 1898



 Offer Letter was not part of the contract between the parties”;

 (2) by “not finding that PC 1092 in Paulsboro was the only one of

 Sunbelt’s ‘Designated Store[s]’ to which Love was ‘assigned’ and

 that he could not be reassigned or relocated without his express

 written consent”; and (3) by “concluding that ‘“stores” refers to

 both [Profit Centers] and [Cost Centers].’” [Docket No. 42-1, at

 14, 22.]

                   a.    Final Offer Letter

       With respect to Love’s first argument – that the Court erred

 in “finding that the Final Offer Letter was not part of the

 contract between the parties” – the Court reaffirms its earlier

 conclusion. As Love points out, the Final Offer Letter states in

 part that its “provisions are . . . not intended to be binding on

 either of us unless and until we and you enter into the Employment

 Agreement    attached   hereto,    containing   the   substance    of   this

 letter.” [Docket No. 20-1, Exhibit 3-A.] However, the Court agrees

 with Sunbelt’s argument that the Final Agreement is itself a fully

 integrated contract that in no way incorporates the Final Offer

 Letter. [See Docket No. 48, at 24-27.] The Final Agreement includes

 an integration clause, which states that the “Agreement contains

 the entire agreement of the parties hereto, and may not be changed

 or amended orally, but only by agreement in writing.” [Docket No.

 20-1, Exhibit 3-B, ¶ 15.]



                                      6
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 7 of 19 PageID: 1899



       “In general, where a contract contains an integration clause,

 the parol evidence rule bars the introduction of evidence of

 extrinsic negotiations or agreements to supplement or vary its

 terms.” Acrocore Exterior Mouldings, LLC v. Dryvit Sys., Civil No.

 2:19-cv-22238, 2020 U.S. Dist. LEXIS 216732, at *12 (D.N.J. Nov.

 19, 2020). There can be no dispute that the Final Offer Letter and

 the Final Agreement are separate documents, which is why Love

 argues that the Final Agreement incorporates the Final Offer

 Letter. As such, there must be “a high degree of certainty before”

 the Final Offer Letter “will be deemed to be incorporated by

 reference in” the Final Agreement. See Bacon v. Avis Budget Grp.,

 Inc., Civ. No. 16-5939, at *22-23 (D.N.J. June 9, 2017); see also

 Alpert, Goldberg, Butler, Norton & Weiss, P.C. v. Quinn, 983 A.2d

 604, 617 (N.J. App. Div. 2009) (“In order for there to be a proper

 and enforceable incorporation by reference of a separate document,

 the document to be incorporated must be described in such terms

 that its identity may be ascertained beyond doubt and the party to

 be bound by the terms must have had ‘knowledge of and assented to

 the incorporated terms.’”) (citation omitted). “Incorporation by

 reference is proper where the underlying contract makes clear

 reference to a separate document, the identity of the separate

 document may be ascertained, and incorporation of the document

 will not result in surprise or hardship.” Beacon Sales Acquisition,

 Inc. v. Bd. of Trs. of the Teamsters Indus. Emples. Pension Fund,

                                      7
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 8 of 19 PageID: 1900



 425 F. Supp. 3d 377, 390 (D.N.J. 2019) (quoting Standard Bent Glass

 Corp. v. Glassrobots Oy, 333 F.3d 440, 447 (3d Cir. 2003)).

       Here, the Final Agreement makes no reference whatsoever to

 the Final Offer Letter, so it cannot be incorporated by reference

 as outlined above. Moreover, the Final Offer Letter predates the

 Final Agreement and it is not signed by both parties, so it is not

 a valid amendment to the Final Agreement per the terms of the

 Integration Clause, either. Therefore, the Court concludes again

 that the Final Offer Letter was not part of the contract between

 the parties. 1

                   b.    Assignment     to    PC     1092   and   Reassignment

                         Requirements

       Turning to Love’s second argument, Love insists that the Court

 mistakenly    concluded    “that   the      Final   Agreement    removed   all

 references to PC 1092 in Paulsboro that had appeared in prior

 drafts of the agreement . . . and that Sunbelt could relocate Love

 from PC 1092 without even giving him affirmative notice of that

 change, much less obtaining his written consent to it.” [Id. at

 14-15 (citing Docket No. 36, ¶¶ 41, 61 & pp. 45, 47).] The Court

 recognizes that its finding of fact that the Final Agreement


 1 The Court notes that even if the Final Offer Letter were part of
 the Final Agreement, its inclusion would not alter the Court’s
 earlier decision. The Court heard credible testimony that Love’s
 initial designation as being assigned to PC 1092 was simply a
 placeholder. It stands to reason that any reference to PC 1092 in
 the Final Offer Letter is subject to the same characterization.
                                        8
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 9 of 19 PageID: 1901



 contained no reference to PC 1092 was erroneous. Schedule 1 to the

 Final Agreement, which the Final Agreement integrates, explicitly

 refers to PC 1092. [See Docket No. 20-1, Exhibit 3-B, at 10-11.]

 In particular, Paragraph 3 of Schedule 1 provides that Love would

 receive a Retention Bonus of $250,000 after approximately two years

 of employment or upon Love’s termination of employment for “Good

 Reason,” among other exceptions. [Id. at 10.] “Good Reason” is

 defined in Paragraph 3(a)(i)(2)(c) to include “a relocation of the

 Employee’s principal place of employment, defined as PC 1092,

 located at 223 Paulsboro Road, Swedesboro, New Jersey 08085, by

 more than thirty (30) miles” “without the Employee’s express

 written consent.” [Id. at 11.] 2

       While Schedule 1 was entered into evidence during the Court’s

 hearings prior to granting the Preliminary Injunction, it was not

 until the present Motion to Stay that Love raised this particular

 argument, in spite of the fact that a substantial portion of the

 previous hearings focused on this very question. It would therefore

 appear that Love has waived this argument. See Tri-M Grp., LLC, v.

 Sharp, 638 F.3d 406, 416 (3d Cir. 2011). Regardless, the language

 in Schedule 1 does not alter the Court’s analysis in determining

 to grant the Preliminary Injunction.




 2 The Court notes that this address is not associated with PC 1092,
 but rather PC 164, where Love never worked. [See Docket No. 48, at
 6 n.3.]
                                      9
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 10 of 19 PageID: 1902



         First and foremost, the relevant language from Schedule 1

  pertains to Love’s retention bonus and does not affect the Non-

  Compete Clauses themselves. That Schedule 1’s definition of “Good

  Reason” includes a reference to PC 1092 being Love’s “principal

  place of employment” is irrelevant to the Non-Compete Clauses

  because Schedule 1 expressly limits its definitions to Schedule 1:

  “For purposes of Schedule 1, Paragraph 3(a) only . . . ‘Good

  Reason’ means . . . a relocation of the Employee’s principal place

  of employment.” [Docket No. 20-1, Exhibit 3-B, at 10-11 (emphasis

  added) (alterations omitted).] Additionally, the pertinent phrases

  used in Schedule 1, namely “principal place of employment” and

  “relocation,” do not appear in the Non-Compete Clauses. Instead of

  “principal place of employment,” the Non-Compete Clauses define

  the relevant Territory as the “stores in which, or in connection

  with which, Employee was assigned.” [Id. at 5 (emphasis added).]

  Similarly,    the    Non-Compete   Clauses    do   not   contemplate     Love’s

  “relocation” at all. As Sunbelt notes in its brief, Love’s “work

  history with Sunbelt readily demonstrates the differences between

  [‘relocation’       and   ‘reassignment’].”   [Docket     No.    48,    at   30.]

  Sunbelt continues, “In June 2019, Defendant physically relocated

  to California. Defendant was not reassigned to different job duties

  at that time. In fact, Defendant was permitted to relocate to

  California because it was understood that doing so would not impact

  his   work   assignment.     Obviously,   Defendant      could   be    relocated

                                       10
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 11 of 19 PageID: 1903



  without being reassigned.” [Id. (citations omitted) (emphasis in

  original).] The Court agrees with this logic.

        Moreover, the Court notes that, even if Schedule 1’s language

  applied to the Final Agreement as a whole, as Love argues, and

  Sunbelt was required to give notice before reassigning Love to CC

  0873, then there was an express remedy for Sunbelt’s failure to

  give such notice, which Love did not invoke. According to Love’s

  interpretation, Schedule 1 granted Love the right to quit and

  receive his Retention Bonus early if Sunbelt reassigned him without

  his authorization. Love, however, did not invoke this contractual

  right. Nor is there any indication in the record that Love’s

  decision to ultimately leave Sunbelt had anything at all to do

  with the fact that he was reassigned to CC 0873. So, assuming

  arguendo that Sunbelt breached the contract by reassigning Love

  without his consent, the proper remedy would have been for Love to

  quit and demand his retention bonus. His choice not to do so is

  indicative of the fact that “relocation” from his “principal place

  of employment” is not interchangeable with a change in the “stores

  in which, or in connection with which, Employee was assigned.”

        Therefore, because the relevant language from Schedule 1 does

  not apply to the Non-Compete Clauses, the Court finds that it did

  not err in determining that Sunbelt did not require Love’s consent

  to be reassigned from PC 1092 to CC 0873. Nor does the Court agree

  with Love’s argument that the factual error regarding Schedule 1’s

                                      11
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 12 of 19 PageID: 1904



  reference to PC 1092 was “outcome determinative.” As Love notes,

  the Court stated that “had the Court agreed with Love that his

  assignment was limited to PC 1092, it is likely that he would not

  have been precluded from working for EquipmentShare altogether.”

  [Docket No. 36, at 50 n.11.] The point to be made is that the

  record established that Love was actually assigned to CC 0873 for

  the twelve months prior to his termination, not PC 1092.

                   c.     Definition of “Stores”

        Finally,   Love    argues   that   the   Court   erred   in   defining

  “stores,” which affected the geographic breadth of Love’s Non-

  Compete Clauses. [Docket No. 42-1, at 22-25.] According to Love,

  the Court should not have deemed that “stores” included both PCs

  and CCs because doing so did not comport with the dictionary

  definition of “stores,” expanded the ordinary meaning of the term,

  and   incorrectly       equated   customer     assignments     with   store

  assignments. [See id.] As before, the Court disagrees with these

  arguments, which were already raised to varying degrees prior to

  the issuance of the Injunction. The Court considered the context

  of the Final Agreement and ultimately settled on the definition

  that most accurately reflected the intentions of the parties based

  on that context. [Docket No. 36, at 42-44.] In doing so, the Court

  also made sure to avoid the absurd result of effectively rendering

  the word “stores” meaningless. [Id.] Love does not now present a

  compelling argument for an alternate definition of “stores,” and

                                      12
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 13 of 19 PageID: 1905



  for that reason the Court does not find that this line of argument

  makes Love likely to succeed on the merits of his appeal.

        In sum, Love has not shown a likelihood of success on the

  merits with respect to the Non-Compete Clauses. Therefore, that

  factor weighs against issuing a stay pending appeal.

              2.      Trade Secrets

        Next, Love argues that “there was a complete failure of proof

  as to Sunbelt’s trade secrets claims – and they provide no support

  for an injunction.” [Docket No. 42-1, at 25 (alterations omitted).]

  First, he argues that Sunbelt did not “prove a trade secret with

  legally sufficient specificity and precision.” [Id. at 26.] Love

  argues that the only evidence that Sunbelt offered in support of

  establishing a trade secret was the testimony of Russ Brown,

  Sunbelt’s   Executive     Vice    President      of   the    Eastern       Territory,

  regarding a series of documents that Love emailed to himself soon

  before   leaving      Sunbelt.    The    Court    disagrees.           Love    himself

  admitted,    both    in   his    testimony     before       the    Court      and   his

  certification, that he emailed himself and his brother Sunbelt

  documents     including     customer         lists,     pricing,         and     other

  information. [See Docket No. 24-1, Exhibit L, ¶ 1; Docket No. 29,

  at 102:3-7; Docket No. 36, ¶¶ 111-18.] Brown’s testimony about the

  attachments,     which    was    admittedly    imprecise          in   the    instance

  highlighted by Love, was but a piece of the puzzle in determining

  whether what Love emailed himself and his brother constituted trade

                                          13
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 14 of 19 PageID: 1906



  secrets. On the whole, however, it cannot legitimately be disputed

  that, based on the evidence before the Court, Sunbelt failed to

  establish that Love impermissibly emailed trade secrets.

        Next, Love argues that the doctrine of inevitable disclosure

  was misapplied here because Sunbelt “presented no evidence that

  Love’s employment with EquipmentShare entails duties in which the

  specific information at issue would be useful.” [Docket No. 42-1,

  at 31.] The Court again disagrees. The evidence is clear that Love

  was in a national role at Sunbelt, that the information he emailed

  himself and his brother related to Sunbelt customers, and that he

  was joining EquipmentShare to compete against Sunbelt’s national

  team. The doctrine of inevitable disclosure was not improperly

  applied here, and Love’s arguments do not convince the Court that

  he is likely to succeed on appeal on that basis.

        Finally,   Love   argues   that    the   Preliminary   Injunction   is

  overbroad in prohibiting Love to work for EquipmentShare in any

  role. [Docket No. 42-1, at 32.] He suggests that “a narrower

  injunction – targeted to protect against the misuse of Sunbelt’s

  confidential information – would have been more than sufficient

  and all that could have possibly been justified.” [Docket No. 42-

  1, at 32.] The Court notes, however, that its Opinion granting the

  Preliminary Injunction on the trade secrets claims only “enjoins

  Love from working for EquipmentShare pending further discovery to

  establish that the documents detailing trade secrets that Love

                                      14
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 15 of 19 PageID: 1907



  misappropriated have, in fact, been deleted from Love’s possession

  and from the possession of anyone who came into possession of them

  as a result of Love’s actions.” [Docket No. 36, at 78.] It is

  unclear to the Court how the Preliminary Injunction could be

  targeted more narrowly to protect the trade secrets when, in fact,

  its    expiration    specifically       contemplates      the   protection     of

  Sunbelt’s trade secrets. Love does not specify how the Preliminary

  Injunction should be narrowed with respect to the trade secrets

  claims, and he is not likely to succeed on the merits on that

  basis.

         In conclusion, the Court finds that Love has not established

  that he is likely to succeed on the merits of his appeal with

  respect to the trades secrets claims.

         B.    Irreparable Harm

         Next, the Court will consider whether Love will be irreparably

  injured     absent   a   stay.    Love’s     arguments   on   this   factor   are

  succinct, including a sole paragraph in his moving brief: “Absent

  a stay, Love will suffer immediate and irreparable harm – as his

  career has ground to a halt during a national pandemic. . . .

  Simply put, absent a stay of the Court’s nationwide injunction,

  Love will be unable to earn a living for the next ten months.”

  [Docket No. 42-1, at 33; see also Docket No. 51, at 14-15.] In his

  Reply brief, Love compares his plight to “destroying one’s long-

  term   profession,”      which,    he   argues,    “constitutes      irreparable

                                          15
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 16 of 19 PageID: 1908



  harm.” [Docket No. 51, at 14.] These conclusory statements do

  nothing   to   address    or   alter   the     Court’s   prior   analysis   of

  irreparable harm. [See Docket No. 36, at 58-60, 74-76.]

        The Court notes in particular that Love offers no evidence to

  support the assertion that the harm is irreparable. First of all,

  the cases upon which Love relies are inapposite because they

  involve the permanent loss of jobs that the plaintiffs in those

  cases had held for “a considerable period of time.” Goldhaber v.

  Foley, 519 F. Supp. 446, 475 (E.D. Pa. 1981); see Dunkin’ Donuts

  Franchised Restaurants LLC v. Mehta, No. CIV.A. 07-0423, 2007 WL

  1688710, at *9 (W.D. Pa. Sept. 11, 2007) (“Courts in the Third

  Circuit have followed the United States Court of Appeals for the

  Second Circuit in finding that the termination of a long-standing

  employment or business relationship can result in irreparable

  harm.”    (emphasis      added)).      Here,    Love’s    employment    with

  EquipmentShare was far from “long-standing” or for “a considerable

  period of time.” Rather, his employment lasted no more than a

  handful of months before the Court’s Preliminary Injunction was

  entered. Moreover, in those cases, the loss of employment was

  permanent. Here, the Injunction will expire in October 2021, and

  Love has offered no evidence that EquipmentShare will not reemploy

  him at that time. In this instance, therefore, Love’s (potentially

  temporary) loss of employment with a particular employer with which

  he does not have a long-standing relationship does not amount to

                                         16
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 17 of 19 PageID: 1909



  irreparable harm. Moreover, Sunbelt has posted bond in the amount

  of lost income that Love will suffer as a result of the Injunction,

  which renders any such harm entirely reparable. This fact cuts

  “heavily against a claim of irreparable harm.” See Sampson v.

  Murray, 415 U.S. 61, 90 (1974).

        Therefore, for the reasons expressed above as well as the

  reasons already articulated in the Court’s previous Opinion, the

  Court   finds   that   Love   has   not   established   that   he   will   be

  irreparably injured absent a stay.

        C.   Substantial Injury to Sunbelt

        Having already established that Love has not satisfied the

  first two factors, the Court need not consider the final two. See

  Revel AC, Inc. v. IDEA Boardwalk LLC, 802 F.3d 558, 571 (3d Cir.

  2015). However, in an effort to be thorough, it will do so. First

  is the question of whether Sunbelt will suffer substantial injury

  as a result of a stay. The Court previously found that Sunbelt was

  likely to suffer irreparable harm if the Injunction was not issued.

  [Docket No. 36, at 56-58.] Love offers no basis to change that

  analysis now. After all, Love’s employment with Sunbelt exposed

  him to a myriad of confidential information, including client

  lists, business plans and strategies, and other trade secrets.

  While Love does allege that – after abusing his access to such

  information by emailing it to himself as discussed above – he

  deleted the physical and electronic copies from his possession,

                                       17
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 18 of 19 PageID: 1910



  that does not change the fact that he is intimately familiar with

  the relevant information. Given Love’s explicit desire to build a

  team    at   EquipmentShare    that    would   compete     with   Sunbelt   at    a

  national     level,   it   stands     to   reason   that    Sunbelt   would      be

  substantially injured if a stay were granted. This, like the

  Court’s analysis in its previous Opinion, cuts against the issuance

  of the requested stay.

          D.   Public Interest

         Finally, the Court considers whether the public interest

  supports the issuance of a stay pending appeal. Love’s argument

  here is that the Court misinterpreted the parties’ employment

  agreement such that it imposed a restriction to which Love never

  agreed. If this were true, the Court would agree with Love insofar

  as the public does not have an interest in a contract being

  enforced beyond its own terms. However, as discussed above, the

  Court    disagrees    with    Love’s   core    contention     that    the   Court

  misinterpreted the Non-Compete Clauses and broadened the parties’

  agreement. Instead, the Court reiterates that the public interest

  is served by the Preliminary Injunction for the reasons expressed

  in the Court’s previous Opinion. [See Docket No. 36, at 60-61, 76-

  77.] Therefore, the public interest would not be served by issuing

  a stay pending appeal. [See Docket No. 36, at 60-61, 76-77.]




                                         18
Case 1:20-cv-17611-RMB-AMD Document 70 Filed 06/09/21 Page 19 of 19 PageID: 1911



  V.    CONCLUSION

        The Court concludes that all four of the relevant factors

  weigh against issuing a stay pending appeal. Therefore, for the

  reasons expressed above, the Court will deny Love’s Motion to Stay.

  An accompanying Order shall issue.



  June 9, 2021                             s/Renée Marie Bumb
  Date                                     RENÉE MARIE BUMB
                                           United States District Judge




                                      19
